DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,063,644.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims is anticipated by the patented claims.  For example, compare each of instant independent claims 1, 3, and 15 with patented claims 1, 3, and 14, respectively:

U.S. Pat. 10,063,644
App. No. 17/021,753
1. A non-transitory computer-readable medium embodying a program executable in at least one computing device, comprising:
	1. A non-transitory computer-readable medium embodying a program executable in at least one computing device, comprising:
code comprising program instructions to obtain, from a customer, a request received via a web services interface of a service provider, the request including an identifier for an instance executing on a computer system operated by the service provider, a user identifier for an account associated with the customer, an alarm condition, and an indication of an action to initiate after the alarm condition occurs, wherein the action relates to affecting an operational state of the instance or a saving state of the instance;
	code that obtains, from a customer, a request received via a web services interface of a web service, the request including an identifier for an instance executing on a computer system operated by the service provider, a user identifier for an account associated with the customer, an alarm condition, and an indication of an action to initiate after the alarm condition occurs, wherein the action relates to affecting operational state of the instance or saving state of the instance;

	code that receives, via the web services interface, information that indicates that the alarm condition has occurred;
code comprising program instructions to verify permissions associated with the user identifier authorize initiation of the action with respect to the instance; and
	code that verifies that permissions associated with the user identifier authorize initiation of the action with respect to the instance; and
code comprising program instructions to send, from a first web service of the service provider, a call causing the action that allocates additional resources to the instance to be initiated in response to the call, wherein execution of the instance is managed after verifying that the user identifier is associated with permissions that authorize initiation of the action with respect to the instance.
	code that sends a request to initiate the action to a web service managing execution of the instance after verifying that the user identifier is associated with permissions that authorize initiation of the action with respect to the instance.


U.S. Pat. 10,063,644
App. No. 17/021,753
3. A system, comprising:
3. A system, comprising:
one or more computer systems including processors and memory, the memory including instructions, that upon execution, cause the one or more computer systems to:
one or more computer systems including processors and memory, the memory including instructions, that upon execution, cause the one or more computer systems to:
determine that an instance running on the one or more systems in a first computing environment, of a service provider, is in a defined condition, the determination based at least in part 


send a web service request to an interface of the service provider environment, the web service request identifying a control plane operation to execute on the instance, the control plane operation previously specified by a customer to address the instance being in the defined condition.


U.S. Pat. 10,063,644
App. No. 17/021,753
14. A method, comprising:
15. A method, comprising:
obtaining, in a first computing device of a service provider environment, resource usage data associated with an instance executed in a second computing device of the service provider environment;
obtaining, in a computing device, resource usage data associated with an instance executed in a service provider environment;
determining, in the first computing device, based at least in part on the resource usage data, whether the instance is in a defined condition; and
determining, in the computing device, based at least in part on the resource usage data, whether the instance is in a defined condition;
communicating, by the first computing device, a call to the second computing device via a web service interface to cause execution of a 




	Similarly, each of instant dependent claims 2, 4-14, and 16-20 are anticipated by the patented claims.  Accordingly, instant claims 1-20 are rejected.

Claim Objections
Claim 1 is objected to because of the following informalities:

Claim 1 recites “wherein the action relates to affecting operational state of the instance or saving state of the instance” (line 7, emphasis added), which contains a typographical/grammatical error.  Examiner suggests the amendment “affecting an operational state of the instance or a saving state of the instance”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the service provider" in line 5.  There is insufficient antecedent basis for this limitation in the claim, as the claim does not previously recite a service provider.  Claim 2 is rejected as depending from claim 1 and under the same rationale.

Claim 18 recites the limitation "the remedial action" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite a remedial action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetti et al. (U.S. Pat. App. Pub. 2013/0007265), hereinafter Benedetti, and further in view of Wong et al. (U.S. Pat. App. Pub. 2012/0284628), hereinafter Wong.

	Regarding claim 1, Benedetti disclosed a non-transitory computer-readable medium embodying a program executable in at least one computing device (program on a computer-usable medium, ¶[0056]), comprising:
	code that obtains, from a customer (user, ¶[0019]), a request received via a web services interface of a web service (user submitting a request through an interface of a web portal/cloud provider, 
	code that receives, via the web services interface, information that indicates that the alarm condition has occurred (monitoring agent raising an event, i.e., alarm, and returning event information, ¶[0043]); and
	code that sends a request to initiate [an] action to a web service managing execution of the instance (passing event information to a notification manager to create a notification message, i.e., initiate an action, ¶[0043]).
	Benedetti did not disclose:
	code that obtains, from a customer, a request received via a web services interface of a web service, the request including an identifier for an instance executing on a computer system operated by the service provider, a user identifier for an account associated with the customer, an alarm condition, and an indication of an action to initiate after the alarm condition occurs, wherein the action relates to affecting operational state of the instance or saving state of the instance;
	code that verifies that permissions associated with the user identifier authorize initiation of the action with respect to the instance; and
	code that sends a request to initiate the action to a web service managing execution of the instance after verifying that the user identifier is associated with permissions that authorize initiation of the action with respect to the instance (emphasis added).
 	Wong disclosed:
	obtaining, from a customer, a request received via a web services interface of a web service, the request including an indication of an action to initiate after an alarm condition occurs, wherein the action relates to affecting operational state of the instance or saving state of the instance (a user selecting a monitoring profile/action profile in an interface, ¶[0030]; monitor profile including rules related to resource 
	verifying that permissions associated with the user identifier authorize initiation of the action with respect to the instance (creating user permissions, implying verifying the permissions for users, ¶[0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Benedetti to include an indication of an action a customer request, and to verify the permissions associated with the customer/user as claimed, because doing so would have allowed a user to assign things in a central location and not redefine them throughout the virtual environment (Wong, ¶[0021], [0029]).

	Regarding claim 2, Benedetti in view of Wong disclosed the non-transitory computer-readable medium further comprising code that encodes for rendering a user interface to facilitate access to the web services interface by a client associated with the customer (self-service interface, Benedetti, ¶[0036]; user interface, Wong, ¶[0027]).

	Regarding claim 3, Benedetti disclosed a system, comprising:
	one or more computer systems including processors and memory, the memory including instructions (computer with processors, memory, and code, ¶[0026]), that upon execution, cause the one or more computer systems to:
	determine that an instance running on the one or more systems in a service provider environment is in a defined condition, the determination based at least in part on resource utilization information for the instance (periodically checking the status of a virtual machine, i.e., instance, for resource usage, ¶[0042]; monitoring agent raising an event, i.e., determining, based on a selected monitoring template/policy, i.e., defined condition, ¶[0041]-[0043]); and
	send a web service request to an interface of the service provider environment, the web service request identifying a control plane operation to execute on the instance (passing event information to a notification manager to create a notification message, i.e., a control plane operation, ¶[0043]).
Benedetti did not disclose:
the control plane operation previously specified by a customer to address the instance being in the defined condition (emphasis added). 
	Wong disclosed:
	a control plane operation previously specified by a customer to address an instance being in a defined condition (a user selecting, i.e., specifying, a monitoring profile/action profile, ¶[0030]; monitor profile including rules related to resource usage, i.e., defined conditions, and actions, i.e., control plane operations, to be performed in response, i.e., to address, ¶[0033]-[0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Benedetti to include a control plane operation previously specified by a customer to address an instance being in a defined condition as claimed, because doing so would have allowed a user to assign things in a central location and not redefine them throughout the virtual environment (Wong, ¶[0021], [0029]).

	Regarding claim 4, Benedetti in view of Wong disclosed the system wherein the memory instructions further cause the one or more computer systems to encode, for rendering by a client associated with the customer, a user interface to facilitate specifying the control plane operation (self-service interface, Benedetti, ¶[0036]; user interface, Wong, ¶[0027]).

	Regarding claim 5, Benedetti in view of Wong disclosed the system wherein specifying the control plane operation is facilitated by an application program interface exposed to a client associated with the customer (self-service interface, Benedetti, ¶[0036]; user interface, Wong, ¶[0027]).

	Regarding claim 6, Benedetti in view of Wong disclosed the system wherein instance is one of a plurality of instances (a set of cloud resources, Benedetti, ¶[0019]), the customer is one of a plurality of customers (a set of users, Benedetti, ¶[0019]), each of the instances being associated with a respective one of the customers (resources, e.g., virtual machines, provisioned to each one of a set of users, 
	obtain, from a client, a selection of a subset of the defined conditions (user subscribing to one or more monitoring templates, Benedetti, ¶[0029], ¶[0040]); and
	associate the subset of the defined conditions with a subset of the instances associated with a respective one of the customers (selecting a monitoring template for each selected resource of a user, ¶[0040]).

	Regarding claim 7, Benedetti in view of Wong disclosed the system wherein the memory instructions further cause the one or more computer systems to encode for rendering by a client associated with the instance a user interface to facilitate a creation of the defined condition (self-service interface, Benedetti, ¶[0036]; user interface, Wong, ¶[0027]).

	Regarding claim 8, Benedetti in view of Wong disclosed the system wherein the memory instructions further cause the one or more computer systems to that, responsive to the at least one of the instances being in the defined condition, communicates a notification to a client associated with the customer (notifying a user when an monitoring event is raised, Benedetti, ¶[0019], [0029], [0031]).

	Regarding claim 9, Benedetti in view of Wong disclosed the system wherein the memory instructions further cause the one or more computer systems to:
	obtain, from the client, a confirmation to execute the control plane operation (user request including a notification address of the user, Benedetti, ¶[0041]; a user selecting a monitoring profile/action profile in an interface, Wong, ¶[0030]); and
	wherein the control plane operation is executed responsive to obtaining the confirmation (notifying a user when an monitoring event is raised, Benedetti, ¶[0019], [0029], [0031]; performing user-specified actions triggered by monitored metrics, Wong, ¶[0034]).



	Regarding claim 14, Benedetti in view of Wong disclosed the system wherein the control plane operation comprises allocating additional resources to the instance (actions including any action, Wong, ¶[0048], e.g., allocating resources to virtual machines, Wong, ¶[0002]).

	Regarding claim 15, Benedetti disclosed a method, comprising:
	obtaining, in a computing device, resource usage data associated with an instance executed in a service provider environment (periodically checking the status of a virtual machine, i.e., instance, for resource usage, ¶[0042]);
	determining, in the computing device, based at least in part on the resource usage data, whether the instance is in a defined condition (monitoring agent raising an event, i.e., determining, based on a selected monitoring template/policy, i.e., defined condition, and resource usage ¶[0041]-[0043]);
	communicating, in the computing device, a request to a web service interface to execute a control plane operation on the instance (passing event information to a notification manager to create a notification message, i.e., execute a control plane operation, ¶[0043]).
Benedetti did not disclose:
and wherein the control plane operation is specified by a customer associated with the instance to be performed responsive to the instance being in the defined condition.
	Wong disclosed:
	a control plane operation specified by a customer associated with an instance to be performed responsive to the instance being in a defined condition (a user selecting, i.e., specifying, a monitoring profile/action profile, ¶[0030]; monitor profile including rules related to resource usage, i.e., defined conditions, and actions, i.e., control plane operations, to be performed in response, ¶[0033]-[0034]).


	Regarding claim 17, Benedetti in view of Wong disclosed the method further comprising encoding, by the computing device, a user interface to access a web service or an application program interface to facilitate defining the defined condition by a client associated with the customer (self-service interface, Benedetti, ¶[0036]; user interface, Wong, ¶[0027]).

	Regarding claim 18, Benedetti in view of Wong disclosed the method wherein the remedial action comprises restarting the computing device or suspending the instance (migrating a virtual machine, implicitly including restarting, Wong, ¶[0048]).

	Regarding claim 19, Benedetti in view of Wong disclosed the method wherein the remedial action comprises terminating the instance (migrating a virtual machine, implicitly including termination, Wong, ¶[0048]).

	Regarding claim 20, Benedetti in view of Wong disclosed the method further comprising:
	verifying, in the computing device, that the customer has sufficient privileges required to execute the control plane operation (creating user permissions, implying verifying customer privileges, Wong, ¶[0022]);
	wherein the control plane operation is executed responsive to the customer having sufficient privileges (allowing a user to manage virtual machines according to permissions, Wong, ¶[0022]).
	
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetti (U.S. Pat. App. Pub. 2013/0007265) in view of Wong (U.S. Pat. App. Pub. 2012/0284628) as applied to claims 8 above, and further in view of Chang et al. (U.S. Pat. App. Pub. 2009/0157797), hereinafter Chang.

	Regarding claim 10, Benedetti in view of Wong disclosed the invention as detailed above.
Benedetti in view of Wong did not disclose:
the system wherein the memory instructions further cause the one or more computer systems to:
	obtain, from the client, a response to the notification indicating a period of time to delay execution of the control plane operation; and
	wherein the control plane operation is executed responsive to an expiration of the period of time.
	Chang disclosed:
	obtaining, from a client (administrator, ¶[0061]), a response to a notification (the administrator is informed ,¶[0061]) indicating a period of time to delay execution of an operation (the administrator delaying execution of an operation in response, implicitly indicating a period of time, ¶[0061]); and
	wherein the operation is executed responsive to an expiration of the period of time (delaying execution of the operation, implicitly executing the operation after expiration of the period of time, ¶[0061]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Benedetti in view of Wong to obtain a response to a notification from a client indicating a period of time to delay execution of an operation as claimed, because doing so would have allowed the client more choice in network administration (Chang, ¶[0061]).

	Regarding claim 12, Benedetti in view of Wong disclosed the invention as detailed above.
Benedetti in view of Wong did not disclose:
the system wherein the control plane operation is executed responsive to an expiration of a predefined period of time after communicating the notification.
Chang disclosed:

The combination of references is made under the same rationale as claim 10 above.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetti (U.S. Pat. App. Pub. 2013/0007265) in view of Wong (U.S. Pat. App. Pub. 2012/0284628) as applied to claims 8 and 15 above, and further in view of Werth et al. (U.S. Pat. App. Pub. 2013/0103841), hereinafter Werth.

Regarding claim 11, Benedetti in view of Wong disclosed the invention as detailed above.
Benedetti in view of Wong did not disclose:
the system wherein the memory instructions further cause the one or more computer systems to obtain, from the client, a response to the notification indicating that executing the control plane operation should be cancelled.
Werth disclosed:
obtaining a response to a notification from a client (receiving a confirmation/acknowledgement to execute an action responsive to an alert, ¶[0210]) indicating that executing an operation should be cancelled (receiving a request from the user to not execute the action, ¶[0210]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Benedetti in view of Wong to obtain a response to a notification from a client indicating cancellation of an operation as claimed, because doing so would have allowed a user more control over actions performed responsive to an alert (Werth, ¶[0210]).

Regarding claim 16, Benedetti in view of Wong disclosed the method further comprising:

Benedetti in view of Wong did not disclose:
	wherein the control plane operation is executed responsive to a reply to the notification comprising a confirmation to execute the control plane operation; and
	wherein executing the control plane operation is cancelled responsive to the reply comprising a cancellation of the control plane operation.
	Werth disclosed:
an operation is executed responsive to a reply to a notification comprising a confirmation to execute the operation (receiving a confirmation/acknowledgement to execute an action responsive to an alert, ¶[0210]); and
	wherein executing the control plane operation is cancelled responsive to the reply comprising a cancellation of the control plane operation (receiving a request from the user to not execute the action, ¶[0210]).
	The combination of references is made under the same rationale as claim 11 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441